MEMORANDUM **
Fernando Gonzalez-Lucatero, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252, and we dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary denial of Gonzalez-Lu-catero’s cancellation of removal application. See 8 U.S.C. § 1252(a)(2)(B)(i). Gonzalez-Lucatero’s contention that the agency violated his due process rights by disregarding his evidence of hardship and misapplying the law to the facts of his case is not supported by the record and does not amount to a colorable due process claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.